DETAILED ACTION
Claims 2, 8, and 14 were previously canceled.  
Claims 1, 3-5, 7, 9-13, and 15-17 are amended.  
Claims 1, 3-7, 9-13, and 15-18 are pending in this application.
This Action has been made FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. GB1504710 (United Kingdom) filed on 03/20/2015.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker, US Pub. No. 20130046547 (hereinafter as “Drucker”), in view of Guo et al., US Pub. No. 20150006475 (hereinafter as “Guo”), in view of Hichwa et al., US Patent No. 7444410 (hereinafter as “Hichwa”), and von Kaenel et al., US Pub. No. 20040117358 (herein after as “von Kaenel”), and further in view of Welton, US Patent No. 9805092 (hereinafter as “Welton”).
Regarding claim 1, Drucker teaches a computer-implemented method of establishing metadata associated with a transaction in a transaction processing system having application logic for executing the transaction, the computer-implemented method comprising:
receiving, from a requestor, request data associated with the transaction (Abstract: “…receiving a request for a business transaction, the request containing data…”; and par. [0083]), the request data comprising data and metadata (again Abstract “…, the request containing data…”; see further in Fig. 5 at element 174 as request comprises data 502 and metadata 504; and pars. [0061] “…the request includes data to be processed by the business transaction and metadata describing the data and the request.” and [0083] “the request (174) for a business transaction includes data (502) to be processed by the business transaction and metadata (504)”).

reading, by an online transaction processing system (OTPS), at the request data looking for the metadata associated with the transaction during receiving the request data to determine whether identification of an application logic of a plurality of application logics is present, wherein the metadata associated with the transaction comprises at least one of a transaction ID, a user ID and security credentials;” “responsive to finding the metadata associated with the transaction, directly instantiating an instance of the application logic having been identified to process the request, wherein the instance of the application logic is determined at least in part based on the metadata associated with the transaction;” and “responsive to not finding the identification of the application logic in the metadata associated with the transaction, passing the request to an establish layer to establish the metadata associated with the transaction.”
In the same field of endeavor, Guo teaches: “wherein the request data is received in a plurality of chunks;” (fig. 5ars. [0123] “the file information that is received at the target data storage element from the source data storage element includes the data chunk information” illustrated as the request data in the data chunk(s), [0124] “…identification of the data chunks referenced by the encoded form of the original file contents of the file …”, wherein the reference=metadata, and the encoded=credentials; and pars. [0118] “the target data storage element receives the requested data chunk(s) from the source data storage element.” and [0119] “the one or more data chunk(s) received from…”, pars. [0124 and 125] “the data chunk information received in conjunction with the file”, which interpreted as the “request data”)
Accordingly, it would have been obvious to one of ordinary skill in the data/metadata processing art before the effective filing date of the claimed invention to combine the teachings of the cited references by having the teachings of Guo to incorporate the teachings of Drucker including the above indicated limitation to perform the data management in the distributed file system more efficient. 

Drucker and Guo do not explicitly teach: “based on determining that a first chunk of the plurality of chunks has been received, reading, by an online transaction processing system (OTPS), at the request data looking for the metadata associated with the transaction during receiving the request data to determine whether identification of an application logic of a plurality of application logics is present, wherein the metadata associated with the transaction comprises at least one of a transaction ID, a user ID and security credentials;” “responsive to finding the metadata associated with the transaction, directly instantiating an instance of the application logic having been identified to process the request, wherein the instance of the application logic is determined at least in part based on the metadata associated with the transaction;” and “responsive to not finding the identification of the application logic in the metadata associated with the transaction, passing the request to an establish layer to establish the metadata associated with the transaction.”
In the same field of endeavor (i.e., data processing), Hichwa teaches the amended limitation: “based on determining that a first chunk of the plurality of chunks reading, by an online transaction processing system (OTPS), at the request data looking for the metadata associated with the transaction during receiving the request data to determine whether identification of an application logic of a plurality of application logics is present” (fig. 2 as shown web client/user sending the request data stored in the application data and application logic databases at elements 221 and 225; fig. 4 at element 225 – application logics are presented the plurality of application logics, e.g., Branching, Computation, Validation, Process having the stored metadata associated with the transaction, see further in col. 1, lines 55-56 “the database server 821 is commonly an on-line transaction processing (OLTP) database server” such that read the user request data for looking/searching the metadata associated with the transaction, e.g., fetch “GET” in http requests a page identifier as known a Uniform Resource Locator (URL) at col. 4, lines 29-45, col. 5, lines 4-13, and col. 8, lines 45-67 to col. 9, lines 1-39 for determining/selecting the identification of the application logic in receiving the user requests from the web client.   ***Examiner’s note:  the amended limitation is defined/disclosed in the Applicant’s spec. at par. [0016] “… Application logics 116, 118, 120 use database 130 as a resource to prepare responses to be returned to the requestor 102… over the internet 106…. Transaction requests may be of many different types, each type having different requirements in respect of response speed, accuracy and volume…”)
Accordingly, it would have been obvious to one of ordinary skill in the data/metadata processing art before the effective filing date of the claimed invention to combine the teachings of the cited references by having the teachings of Hichwa to incorporate the teachings of Drucker and Guo including the above indicated limitation to 

Drucker, Guo, and Hichwa do not explicitly teach: “wherein the metadata associated with the transaction comprises at least one of a transaction ID, a user ID and security credentials;” “responsive to finding the metadata associated with the transaction, directly instantiating an instance of the application logic having been identified to process the request, wherein the instance of the application logic is determined at least in part based on the metadata associated with the transaction;” and “responsive to not finding the identification of the application logic in the metadata associated with the transaction, passing the request to an establish layer to establish the metadata associated with the transaction.”
In the same field of endeavor (i.e., data processing), von Kaenel teaches: “wherein the metadata associated with the transaction comprises at least one of a transaction ID, a user ID and security credentials” (pars. [0329] “the metadata includes information, such as… security credentials required to access the table”, [0589] “…based upon the user ID information provided on the user ID…”, and [1032] “…Each transaction is recorded with, for example, the following information/criteria: …Transaction ID, …”, and [1034], e.g., “Order ID, Transaction ID, …”. Von Kaenel teaches that the metadata includes the information: security credentials, userID, and TransactionID. In fact, it would be apparent to those skilled in the art that the “metadata” provided/utilized by XML format.   ***Examiner’s note: the amended limitation in the Transaction metadata is described below with reference to figure 4, but briefly includes such information as a transaction ID, user ID and password (i.e. security credentials).”, and [0024]); and 
responsive to finding the metadata associated with the transaction (pars. [0297] “retrieves and returns metadata…”, [0299] wherein the “retrieves metadata about data sets” is illustrated finding metadata associated with the transaction, [1034] “Order ID, Transaction ID, …”; and further in par. [0329] implies finding the metadata), directly instantiating an instance of the application logic having been identified to process the request (pars. [0021] “software application 201 to contain the logic to …”, [0028] disclosed the “multiple instances” of application logic having been identified to run/process the client/user request, [0282] “An application server tier 1020 is divided into a business logic tier and service logic tier” which is interpreted as the identified application logic(s), and [0289] teaches “The service aggregator may instantiate more than one Map Server and coordinate the activities for these data providers to generate the response for the client request”, wherein the aggregating, mapping, coordinating the activities embedded the “instance of application logic to generate=process the user/client request(s)), wherein the instance of the application logic is determined at least in part based on the metadata associated with the transaction (pars. [0028], “multiple instances of the application…” and [0289] wherein “Map Server” is used to map/mapping the activities to generate the response having determined instance based on at least metadata as known by a skill artisan, Fig. 18, element 1870).

Drucker, Guo, Hichwa, and von Kaenel do not explicitly teach: “responsive to not finding the identification of the application logic in the metadata associated with the transaction, passing the request to an establish layer to establish the metadata associated with the transaction.”
In the same field of endeavor (i.e., data processing), Welton teaches: “responsive to not finding the identification of the application logic in the metadata associated with the transaction, passing the request to an establish layer to establish the metadata associated with the transaction” (col 4, line3-10: metadata received from master node not sufficient to execute query plan inherit to the application logic is not finding/identifying. If additional metadata is needed, request is sent back to server as the “establish layer” to retrieve data/metadata of query, wherein the “retrieve” interpreted as transaction during the optimized query for query plan.  
*** Examiner’s note:  the claim limitation is defined/disclosed in the Applicant’s spec. at par. [0030] “Responsive to not finding metadata 420 associated with the transaction, the notification layer 112 passes the request 402 to an establish layer 114 to establish the metadata 420. …At step 312, the establish layer 114 starts the application logic 116, 118, 120 identified in the metadata 420 and the request 402, including the metadata 420, is then sent to the application logic 116 for execution…”).
Accordingly, it would have been obvious to one of ordinary skill in the data/metadata processing art before the effective filing date of the claimed invention to combine the teachings of the cited references by having the teachings of Welton to incorporate the teachings of Drucker, Guo, Hichwa, and von Kaenel including the above indicated limitation to perform the transmitting the data/metadata associated with the transaction to the next layer to establish the data/metadata in different layer(s)  (Welton: col 1, line 47-48).

  Regarding claim 4, Welton teaches: “wherein reading at the request data does not find the metadata associated with the transaction because insufficient data in the request has arrived from the requestor” (col 4 Line3-10, metadata received from master node not sufficient to execute query plan. If additional metadata is needed, request is sent back to server to retrieve more metadata in the query).

Regarding claim 5, Guo and Welton teach: “wherein reading at the request data does not find the metadata associated with the transaction because the metadata could not be worked out” (Welton: col 4, line3-10: metadata received from master node not sufficient to execute query plan. If additional metadata is needed, request is sent back to server to retrieve more and complete the query; and Guo: pars. [0124-125 and 131]. *** Examiner’s note: Unclear as to what is meant/intended of use term 

Regarding claim 6, Drucker, Guo, von Kaenel, and Welton teach:
receiving, by the instantiated application logic, all of the request data (Drucker: Abstract, Fig. 5, and par. [0083] as explained above as receiving all of the request data; Guo: fig. 4, element 404, fig. 6, elements 625 and 640, and pars. [0118-19] as explained above as peaking at the request data looking for metadata; and von Kaenel: pars. [0028 and 289] as explained above as the “multiple instances of the application” and “instantiate” application logic);
executing, by the instantiated application logic, all of the request data (Drucker: Abstract, pars. [0035], [0054]-[0055], Creating a business object as the request representing metadata/data associated the business transaction; and Guo: see executing the all of the request data and/or data chunks at figs. 3-7 including receiving, determining/identifying, lookup, retrieving, etc.; and von Kaenel: pars. [0028 and 289] as explained above as the “multiple instances of the application” and “instantiate” application logic to “generate the response for the client request…”); and
returning, by the instantiated application logic, a response to the requestor (Drucker: par. [0041] creating results for transmission to the health care provider/requestor; and Guo: transfer the response between storage server(s) and client(s), fig. 1 and par. [0058]; and von Kaenel: pars. [0028 and 289] as explained above as the “multiple instances of the application” and “instantiate” application logic to “generate the response for the client request…”).
.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker in view of Guo, Hichwa, von Kaenel, and Welton, and further in view of Wolfond, US Pub. No. 20140207682 (hereinafter as “Wolfond”).
Regarding claim 3, the claim is rejected by the same reasons set forth above to claim 1; however, Drucker, Guo, Hichwa, von Kaenel, and Welton do not explicitly teach “wherein reading of the request data does not find the metadata associated with the transaction because the request data was encrypted.”
In the same field of endeavor (i.e., data processing), Wolfond teaches: “wherein peeking of the request data does not find metadata associated with the transaction because the request data was encrypted” (pars. [0031, 53, and 68] any data exchanged between devices (e.g., client’s/requestor’s device(s)) and servers via network may be encrypted to provide privacy and security. Transaction initiation request may be encrypted).
Accordingly, it would have been obvious to one of ordinary skill in the data/metadata processing art before the effective filing date of the claimed invention to combine the teachings of the cited references by having the teachings of Wolfond to incorporate the teachings of Drucker, Guo, Hichwa, von Kaenel, and Welton including the above indicated limitation to provide privacy and security data/metadata (Wolfond: pars. [0031, 53 and 68]).
.

Response to Arguments
Referring to claim interpretation and claim rejection under 35 USC 112, the interpretation and rejections have been withdrawn in view of the amendment to the claims.
rejections under 35 U.S.C. 103, Applicant's arguments (see Remarks, page 9) to the amended limitation have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record.  See the rejections set forth above for details.
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard. See MPEP 2111 – Claim Interpretation, e.g., "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable and (2) interpret claim phrases as broadly as their construction reasonably allows. 

Prior Arts
The prior arts made of record cite in the form PTO-892 and not relied upon is considered pertinent to the Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Jessica N Le/
Examiner, Art Unit 2169                                                                                                                                                                                             
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169